          Case 1:19-cv-07723-CM Document 110 Filed 06/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
PATRICIA CUMMINGS,                                        :
                                                          :
                                               Plaintiff, :    19 CV 7723 (CM)(OTW)
                                                          :
                       - against -                        :   NOTICE OF MOTION
                                                          :
THE CITY OF NEW YORK, et al.,                             :
                                                          :
                                            Defendants. :
--------------------------------------------------------- X

        PLEASE TAKE NOTICE that upon the Amended Verified Complaint (ECF No. 100),

the Declaration of John M. Schwartz dated June 25, 2020, with Exhibit annexed, and the

accompanying Memorandum of Law and all the pleadings and proceedings heretofore had

herein, the undersigned counsel for Defendant New York State Senator Kevin S. Parker

(“Senator Parker”) will move this Court, at the United States Courthouse, 500 Pearl Street, New

York, New York 10007, before the Honorable Colleen McMahon, United States District Judge,

for an order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing the

Amended Verified Complaint as against Senator Parker, on the ground that the Amended

Verified Complaint fails to state a claim upon which relief can be granted against Senator Parker,

and granting such other and further relief as the Court may deem just and proper.

        PLEASE TAKE FURTHER NOTICE that all papers in opposition to this motion are to

be served on or before July 9, 2020.


Dated: New York, New York
       June 25, 2020
         Case 1:19-cv-07723-CM Document 110 Filed 06/25/20 Page 2 of 3




                                            LETITIA JAMES
                                            Attorney General
                                            State of New York
                                            Attorney for Defendant Kevin S. Parker
                                            By:


                                            ______________________________
                                            John M. Schwartz
                                            Special Litigation Counsel
                                            28 Liberty Street
                                            New York, NY 10005
                                            (212) 416-8559




TO:

LAW OFFICES OF THOMAS F. LIOTTI, LLC
Attorney for Plaintiff
600 Old Country Road
Suite 530
Garden City, NY 11530

JAMES E. JOHNSON
Corporation Counsel of the
 City of New York
Attorney for Defendants City of New York,
 New York City Dep’t of Education,
 City of New York Office of Special Investigations,
 de Blasio, Cox, Ware, Williams and Dromm
100 Church Street
New York, NY 10007

DAVIS WRIGHT & TREMAINE LLP
Attorneys for Defendants Daily
   News L.P. and Chapman
21st Floor
1251 Avenue of the Americas
New York, NY 10020-1104



                                              2
         Case 1:19-cv-07723-CM Document 110 Filed 06/25/20 Page 3 of 3




DAVIS WRIGHT & TREMAINE LLP
Attorneys for Defendants Daily
   News L.P. and Chapman
1919 Pennsylvania Avenue, N.W.
Washington, D.C. 20006-3402

MATTHEW A. LEISH, ESQ.
Attorney for Defendants Daily
   News L.P. and Chapman
Daily News L.P.
4 New York Plaza
New York, NY 10004

HAYNES & BOONE, LLP
Attorneys for Defendants Hechinger
 Report and Perry
30 Rockefeller Plaza
26th Floor
New York, NY 10112

GREENBERG TRAURIG, LLP
Attorneys for Defendant McKelvey
54 State Street
6th Floor
Albany, NY 11207


(via ECF)




                                      3
